522 So. 2d 1006 (1988)
Larry SAPP, Appellant,
v.
STATE of Florida, Appellee.
No. 85-862.
District Court of Appeal of Florida, Fourth District.
March 30, 1988.
Richard L. Jorandby, Public Defender, and Jeffrey L. Anderson, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Richard G. Bartmon, Asst. Atty. Gen., West Palm Beach, for appellee.


*1007 UPON MOTION FOR CERTIFICATION OR STAY OF PROCEEDINGS AND 
CLARIFICATION
PER CURIAM.
It appears that this court entered its opinion on April 2, 1986, 489 So. 2d 59, and thereafter, upon consideration of the above styled motion, this court stayed proceedings pending a decision in the Florida Supreme Court concerning a certified question in Hall v. State, 470 So. 2d 796 (Fla. 4th DCA 1985). We are now advised that the Supreme Court has entered its opinion in Hall v. State, which opinion is reported at 517 So. 2d 678 (Fla. 1988). In light of these circumstances, we do the following:
1. We withdraw the court's opinion dated April 2, 1986.
2. We reverse the conviction of Larry Sapp for possession of a firearm while engaged in a criminal offense under Section 790.07(2), Florida Statutes (1983) and remand with instructions to dismiss such charge.
3. We affirm the conviction of Larry Sapp for robbery with a firearm under Sections 812.13(1) and (2)(a), Florida Statutes (1983).
4. We reverse the sentencing order of the trial court which sentenced Larry Sapp as an adult and exceeded the guidelines. We remand with directions to resentence Larry Sapp for the charge on which he was convicted, giving due consideration to the criteria of Section 39.111(6)(c), Florida Statutes (1983), and if adult sanctions are again imposed, to make the required findings in writing. Furthermore, the new sentence shall be within the sentencing guidelines, or else, the trial court shall enter a written order setting out reasons under the law for any deviation from the guidelines.
ANSTEAD, WALDEN and STONE, JJ., concur.